DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
The closest relevant art is Jung (2013/0139483 A1) wherein Jung teaches a housing including an inlet, an outlet structured to couple to an engine (paragraph 0005), and a sealing seat (133 in Figs. 3 & 4A-C) positioned between the inlet and the outlet (paragraph 0011); and a carrier (120, paragraph 0039) selectively coupled to the housing (110) and including a carrier flange (111) structured to support a filter element (130) and engage a filter gasket (133) of the filter element (130), the carrier (120) movable between a first position where the carrier flange is positioned adjacent the sealing seat so that the filter gasket element (133) is sealed therebetween and air flow between the inlet and the outlet passes through the filter element (130), and a second position where the carrier flange (131) is spaced from the sealing seat allowing the filter element (130) to be removed (see Figs. 4A-C, paragraphs 0040-0043).  Jung teaches the carrier is formed as a piece of a cover (120) and the carrier is rotatably coupled to the housing (110) (paragraph 0039).  Jung teaches the carrier flange (132) including a recess sized to receive the filter gasket (133) (paragraph 0043).  Jung teaches the housing (110) including a hinge loop (122 & 123) and the carrier is coupled to a cover (120) including a hinge hook (122 & 123) sized to engage the hinge loop and provide rotation of the cover (120) relative to the housing (110) (paragraphs 0041 & 0042).  Jung teaches the housing (110) including a clasp loop (121, paragraph 0041) and the carrier is coupled to a cover (120) including a clasp hook sized to engage the clasp loop to selectively maintain the cover (120) in the first position relative to the housing (110).  Jung further teaches the filter element (130); wherein the filter element (130) includes a filter gasket (133), and wherein movement toward the second position causes the filter gasket (133) to compress against between the sealing seat surrounding the outlet and the carrier flange (paragraph 0043).  Jung shows in Figs. 4B & 4C that the sealing seat (133) is planar and annularly surrounds the outlet.  Jung shows in Fig. 4B that the air filter (130) receiving feature includes a recess adjacent the carrier flange.  Jung shows in Fig. 4B that the cover (120) defines a filter cavity sized to receive the air filter (130).  Jung shows in Fig. 4B that the cover and the carrier are formed as a single piece.  Jung teaches an air cleaner for a vehicle (paragraph 0003) in a combustion process of an engine to obtain high output of the engine (paragraphs 0005 & 0007) comprising a housing (110) coupled to the chassis, an air cleaner (100) sized to fit within an air cleaner housing (110) defining an inlet and an outlet, and a sealing surface positioned between the inlet and the outlet and structured to engage a filter gasket (133) of an air filter (130), a cover (120) pivotably coupled to the air cleaner housing (110) and including a carrier sized to be received within the air cleaner housing (110) and including an air filter (130) and position the air filter (130) between the inlet and the outlet, and a carrier flange structured to seal a portion of the air filter (130) engage the filter gasket (133) between the sealing surface and the carrier flange when the cover (120) is arranged in a closed position (paragraph 0043).  Jung shows in Fig. 4B that the air filter (130) receiving feature includes a recess adjacent the carrier flange.  Jung teaches the air cleaner housing (110) includes a hinge loop (122, 123) and the cover (120) includes a hinge hook (122, 123) sized to engage the hinge loop and provide rotation of the cover relative to the air cleaner housing (110), and wherein the air cleaner housing (110) includes a clasp loop (121, paragraph 0041) and the cover (120) includes a clasp hook sized to engage the clasp loop to selectively maintain the cover (120) in the first position relative to the air cleaner housing (110) (paragraph 0041).  Jung further teaches the apparatus further comprising the air filter (130), wherein the air filter (130) includes the filter gasket (133), and wherein rotation of the cover (120) toward the closed position causes the filter gasket (133) to compress against between the sealing seat surrounding the outlet and the carrier flange (paragraph 0043).
Jung teaches an air cleaner assembly (100) that includes a rotatable door (120) and a horizontal link (122) rotatably connected to the door (120). A filter assembly (130) is inserted into the opening (i.e., accommodation portion 111), and when the door (120) is closed, the horizontal link (122) pivots with a vertical link (123) to compress the filter assembly (130) in place (Fig. 4B).  The filter element (130) of Jung is received by the horizontal links (122) in a direction parallel to the horizontal links (122). Jung does not teach a carrier removable from the housing and including a carrier flange structured to receive a filter gasket of a filter element in a direction perpendicular to the carrier flange.
Claims 1-20 of this instant patent application differ from the disclosure of Jung in that the air cleaner assembly specifically comprises a carrier removable from the housing and including a carrier flange structured to receive a filter gasket of a filter element in a direction perpendicular to the carrier flange. 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        September 02, 2022